USCA1 Opinion

	




          June 5, 1996                            UNITED STATES COURT OF APPEALS                                FOR THE FIRST CIRCUIT                                 ____________________            No. 96-1240                    LUC GAETAN YARGEAU, A/K/A LUKE GAETAN YARGEAU,                                     Petitioner,                                          v.                       IMMIGRATION AND NATURALIZATION SERVICE,                                     Respondent.                                 ____________________                                     ERRATA SHEET                 The  opinion of  this Court  issued on  May 30,  1996 is            amended as follows:                 On the cover sheet,  after the line under the  date, add            the following line:            Luc Gaetan Yargeau on Petition for Review pro se.            __________________            May 30, 1996        [NOT FOR PUBLICATION]                            UNITED STATES COURT OF APPEALS                                FOR THE FIRST CIRCUIT                                 ____________________        No. 96-1240                    LUC GAETAN YARGEAU, A/K/A LUKE GAETAN YARGEAU,                                     Petitioner,                                          v.                       IMMIGRATION AND NATURALIZATION SERVICE,                                     Respondent.                                 ____________________                        ON PETITION FOR REVIEW OF FINAL ORDER                         OF THE BOARD OF IMMIGRATION APPEALS                                 ____________________                                        Before                               Torruella, Chief Judge,                                          ___________                          Boudin and Lynch, Circuit Judges.                                             ______________                                 ____________________                                 ____________________            Luc Gaetan Yargeau on Petition for Review pro se.            __________________                      Per Curiam.  After careful review of the record and                      __________            the petition for review,  we find no reversible error  in the            BIA  decision.   Accordingly, we affirm,  essentially for the            reasons stated  in that  decision, adding only  the following            comments.                 1.   Contrary to petitioner's assertion,  his Maine drug            conviction  is an "aggravated felony"  in the context of this            deportation   proceeding.     See   8  U.S.C      1101(a)(43)                                          ___            ("aggravated   felony"   includes   illicit  trafficking   in            controlled  substances  as  defined   in  21  U.S.C.     802,            including drug trafficking  crimes as defined in 18  U.S.C.              924(c));  Amaral v. INS, 977  F.2d 33, 35-36  (1st Cir. 1992)                      ______    ___            (explaining  the definitions  of "aggravated"  and "felony").            In any  event, the  point is  not properly  raised to  us, as            petitioner  conceded  his  deportability in  the  proceedings            before the immigration judge and the BIA.                 2.    The  BIA's  description  of  petitioner's juvenile            record is supported by the evidence presented by petitioner's            witnesses.  To the extent that  petitioner disputes the BIA's            characterization  of his juvenile arrest for theft as one for            "robbery," we  find any  such inaccuracy on  this tangential,            background point to  be harmless.  See White v.  INS, 17 F.3d                                               ___ _____     ___            475, 479 (1st  Cir. 1994)  (INS error is  harmless unless  it            could have affected the decision).                                           -2-                 3.  We perceive no merit  in petitioner's assertion that            "many  other mitigating circumstances"  have been "overlooked            or  ignored."    Our  review of  the  record  discloses  that            petitioner, then represented by counsel, had a full and  fair            opportunity to  present his arguments and  evidence, and that            the BIA fully considered the arguments and evidence presented            to it.  We have no authority to consider matters not  brought            to the BIA's attention.   See 8 U.S.C.   1105a(c); Alleyne v.                                      ___                      _______            INS, 879 F.2d 1172, 1182 (1st Cir. 1989).              ___                 4.  Finally, on its merits,  the BIA's decision suggests            no  grounds  for  reversal.    The  BIA  considered  all  the            evidence, made specific findings as  to both the positive and            negative factors, and explained  how it reached the decision.            The BIA noted  that this was a difficult case  because of the            factors on both sides, including some outstanding equities in            petitioner's  favor.    Even  in  light  of  the  outstanding            equities, the grant or denial of a waiver remains a matter of            BIA  discretion, and  this court  will not  "second-guess the            Board on the  manner in  which it  weights different  factors            when arriving at its ultimate decision."  See Gouveia v. INS,                                                      ___ _______    ___            980 F.2d 814, 819 (1st Cir. 1992).                 There  being  no  substantial  question for  review,  we            summarily affirm the decision of the BIA and deny and dismiss                      ______                             ____     _______            the petition for review.  See 1st Cir. Loc. R. 27.1.                                      ___                                         -3-